 

Exhibit 10.6



 

LOAN MODIFICATION AND WARRANT ISSUANCE AGREEMENT

 

THIS LOAN MODIFICATION AND WARRANT ISSUANCE AGREEMENT (this “Agreement”) made
and entered on this 31st day of March, 2016, by and between PROTEA BIOSCIENCES
GROUP, INC. (the “Company”), a corporation existing under the laws of the State
of Delaware, and WEST VIRGINIA JOBS INVESTMENT TRUST BOARD (“WVJITB”);

 

WHEREAS, WVJITB loaned $400,000 to the Company pursuant to a Convertible
Debenture dated April 18, 2012, subsequently amended, including extending the
maturity date (the “April 2012 Debenture”);

 

WHEREAS, WVJITB loaned $290,000 to the Company pursuant to a Convertible
Debenture dated March 15, 2012, subsequently amended, including extending the
maturity date (the “March 2012 Debenture” and together with the April 2012
Debenture, the “Debentures”); and

 

WHEREAS, the parties hereto seek to effect a further extension of the maturity
dates of the Debentures, all upon the terms and pursuant to the provisions of
this Agreement.

 

NOW THEREFORE, in consideration of the foregoing premises and in consideration
of the mutual promises and agreements herein contained and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.           It is agreed that the principal indebtedness owing by Company on
the April 2012 Debenture is $300,000 and that the interest due and owing by
Company on the April 2012 Debenture as of March 31, 2016 is $22,500, plus per
diem interest of $83.33.

 

2.           It is agreed that the principal indebtedness owing by Company on
the March 2012 Debenture is $290,000 and that the interest due and owing by
Company on the March 2012 Debenture as of March 31, 2016 is $13,050, plus per
diem interest of $48.33.

 

3.           The “Maturity Date” as defined and described in each of the
Debentures, as amended, is hereby changed from March 31, 2016 to September 30,
2016.

 

4.           As interest through October 31, 2014, inclusive, was paid by the
Company on November 3, 2014, it is agreed that all interest accruing after
October 31, 2014 on the Debentures shall be paid on or before the Maturity Date.

 

5.           On the Maturity Date:

 

(a)          Except as otherwise provided in subsection (b) below, Company shall
pay to WVJITB, in cash, $300,000 owing on the principal of the April 2012
Debenture, plus an amount equal to all accrued and unpaid interest owing on the
April 2012 Debenture;

 



 

 

 

(b)          Pursuant to its “Holder’s Optional Conversion” rights, on the
Maturity Date, WVJITB may convert $200,000 owing on the principal of the April
2012 Debenture into Common Stock, based on the agreed stock purchase price of
fifty cents per share. Upon the exercise by WVJITB of its option to convert into
Common Stock, $200,000 owing on the principal of the April 2012 Debenture would
convert into 400,000 shares of Company Common Stock and the Company shall pay to
WVJITB, in cash, the remaining $100,000 owing on the principal of the April 2012
Debenture, plus an amount equal to all accrued and unpaid interest owing on the
April 2012 Debenture; and

 

(c)          Company shall pay to WVJITB, in cash, $290,000 owing on the
principal of the March 2012 Debenture, plus an amount equal to all accrued and
unpaid interest owing on the March 2012 Debenture.

 

6.           WVJITB shall have earned and Company shall on the Maturity Date
issue warrants to WVJITB (Company Warrant No. ___) to purchase up to five
hundred ninety thousand (590,000) shares of Common Stock of Company at a
purchase price to be determined (pending Board approval).

 

7.           Except as modified or amended by this Agreement, the Debentures and
their terms and provisions, as previously amended, remain in full force and
effect.

 

8.           Company hereby reaffirms all existing indebtedness and obligations
to WVJITB pursuant to the Debentures as amended prior hereto and hereby, and
Company agrees that its said indebtedness and obligations are absolute and
unconditional irrespective of any claims or defenses that might be asserted, and
shall remain in full force and effect until Company shall have fully and
satisfactorily satisfied and discharged its said indebtedness and obligations.

 

9.           This Agreement may be executed in any number of counterparts, each
of which shall be an original, but all of which together shall constitute one
instrument. This Agreement may be executed by facsimile or electronic
signature(s) which shall be binding on the party delivering same, to be followed
by delivery of originally executed signature pages.

 

WITNESS the following signatures.

 

  West Virginia Jobs Investment Trust Board         By: /s/ C. Andrew Zulauf    
C. Andrew Zulauf, Executive Director         Protea Biosciences Group, Inc.    
    By: /s/ Steven Turner     Steven Turner, President

 



 2 

 

 

